CHRISTOPHER CAMPOS of HOBOKEN , who was admitted to the bar of this State in 2002, having been found guilty by a jury in the United States District Court for the Southern District of New York of conspiracy to commit wire and bank fraud, in violation of Title 18 U.S.C. § 1349 ; bank fraud, in violation of **235Title 18 U.S.C. § 1344 and § 2 ; and wire fraud, in violation of Title 18 U.S.C. § 1343 and § 2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), CHRISTOPHER CAMPOS is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that CHRISTOPHER CAMPOS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that CHRISTOPHER CAMPOS comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of *457respondent's file as an attorney at law of this state.